     Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 1 of 13




                      IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

JENNIFER DUNCAN, individually and on      )
behalf of all others similarly situated,  )
                                          )
                    Plaintiff,            )
                                          )
                    v.                    )
                                          )
THE UNITED STATES VIRGIN ISLANDS, an )                             Case No. 3:18-cv-0057
unincorporated territory of the United    )
States, The Honorable ALBERT BRYAN, JR., )
Governor of the United States Virgin      )
Islands, JOEL A. LEE, the Director of the )
Virgin Islands Bureau of Internal         )
Revenue, and BOSEDE BRUCE, the            )
Commissioner Nominee of the               )
Department of Finance of the United       )
States Virgin Islands, 1                  )
                                          )
                    Defendants.           )
                                          )

ATTORNEYS:

Joseph A. DiRuzzo, III
Alex Golubitsky
DiRuzzo & Company
Ft. Lauderdale, Fl.
       For Plaintiff Jennifer Duncan,

Aquannette Y. Chinnery
Virgin Islands Department of Justice
St. Thomas, U.S.V.I.
       For Defendants the United States Virgin Islands,
       the Honorable Albert Bryan, Jr., Joel A. Lee, and Bosede Bruce.



1The initial petition named several individuals in the caption in their official capacity as a public official. Since
the filing of the complaint, the individuals serving in those capacities have ceased to hold office. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, the Court will substitute the name of public officials who are
currently serving in that capacity. Fed. R. Civ. P. 25(d) (“An action does not abate when a public officer who is
a party in an official capacity dies, resigns, or otherwise ceases to hold office while the action is pending. The
officer's successor is automatically substituted as a party.”).
     Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 2 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 2 of 13

                                        MEMORANDUM OPINION
MOLLOY, C.J.
        BEFORE THE COURT is Plaintiff Jennifer Duncan’s (“Duncan”) Motion to Certify as
Class Action & Incorporated Brief in Support, filed September 6, 2018 (hereinafter “Motion”).
(ECF No. 8.) For the reasons set forth below, the Court finds that Duncan has failed to
establish by a preponderance of the evidence that “the claims… of the representative part[y]
are typical of the claims . . . of the class” and that “the representative parties will fairly and
adequately protect the interests of the class,” and thus fails to meet the requirements for
class certification. Fed. R. Civ. P. 23(a)(3-4). Accordingly, the Court will deny Duncan’s
Motion without prejudice.
                         I. FACTUAL AND PROCEDURAL BACKGROUND
        On August 17, 2018, Duncan filed her Complaint alleging a long history of
nonpayment of income tax refunds as well as other statutory violations by the Government
of the Virgin Islands, acting through the Virgin Islands Bureau of Internal Revenue (“VIBIR”).
Duncan purports to represent a putative class of all corporate and individual Virgin Islands
taxpayers who have been owed income tax refunds for longer than six months after filing
with VIBIR for any tax year from 2003 to the present.
        Shortly after filing her Complaint, Duncan moved to certify her putative class on
September 6, 2018. Defendants opposed on October 17, 2018. (ECF No. 30.) The parties were
subsequently granted leave to file supplemental briefing on class certification. Duncan’s
Supplemental Brief in Support of Class Certification was filed September 20, 2019. (ECF
No.66.) Defendants’ Supplement to Memorandum of Law in Support of Response in
Opposition to Motion to Certify as Class Action was filed the same day. (ECF No. 67.)
        Duncan then filed an Amended Complaint on December 8, 2019, with leave of the
Court. (ECF No. 73.)
     Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 3 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 3 of 13

                                          II. LEGAL STANDARD
        The requirements for certifying a class action are governed by Rule 23 of the Federal
Rules of Civil Procedure. Rule 23(a) provides:
        One or more members of a class may sue or be sued as representative parties
        on behalf of all members only if:
             1. the class is so numerous that joinder of all members is impracticable;
             2. there are questions of law or fact common to the class
             3. the claims or defenses of the representative parties are typical of the
                claims or defenses of the class; and
             4. the representative parties will fairly and adequately protect the
                interests of the class.
Fed. R. Civ. P. 23(a).
        These four elements are widely referred to as “numerosity, commonality, typicality,
and adequacy of representation, respectively.” Charleswell v. Chase Manhattan Bank, N.A.,
223 F.R.D. 371, 377 (D.V.I. 2004). The inclusion of “and” at the end of Rule 23(a)(3) indicates
that each of the four elements must be satisfied to warrant class certification. The Court’s
analysis into these factors “must be ‘rigorous’ and may ‘entail some overlap with the merits
of the plaintiff’s underlying claim.’” Amgen Inc. v. Conn. Ret. Plans and Tr. Funds, 568 U.S. 455,
465-66 (2013) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011)). However,
“[m]erits questions may be considered to the extent--but only to the extent--that they are
relevant to determining whether the Rule 23 prerequisites for class certification are
satisfied.” Id. at 466.
        “Rule 23 does not set forth a mere pleading standard. A party seeking class
certification must affirmatively demonstrate his compliance with the rule--that is, he must
be prepared to prove that there are in fact sufficiently numerous parties, common questions
of law or fact, etc.” Dukes, 564 U.S. at 350. These four factors ultimately must be
demonstrated by a preponderance of the evidence. Reyes v. Netdeposit, LLC, 802 F.3d 469,
485 (3d Cir. 2015) (“[T]he plaintiff’s burden is not proof beyond ‘any doubt’ as the District
     Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 4 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 4 of 13

Court required, but whether the claims are supported by a preponderance of the
evidence.”).2
                                               III. DISCUSSION
         The class most recently proposed by Duncan consists of “All persons and entities who:
(a) have filed a timely claim for refund of an overpayment of the Virgin Islands Territorial
Income Tax for any tax year from at least 2003 to the present, (b) have not been given by the
USVI or the BIR, via certified or registered mail, a timely notice of disallowance of such
claims, and (c) have not been paid such refunds by the USVI.” ECF No. 73, at ¶55. Specifically
“[e]xcluded from the proposed class is any Judge to whom this case is assigned as well as his
or her immediate family.” Id. at ¶56. In considering whether to certify, the Court makes clear
that this excluded group includes any individual within the third degree of relationship to
any Judge assigned to this case, or his or her spouse, as specified in Duncan’s original
proposed class definition. See infra, n. 3. This new proposed class materially differs from the
one proposed in Duncan’s initial Motion.3 As discussed more thoroughly below, the
differences between the two proposed classes do not impact the outcome of this analysis.


2 Further, Fed. R. Civ. P. 23(b) presents additional considerations for the Court to address in determining
whether class certification is warranted. Here, Duncan seeks certification of her class under Rule 23(b)(2) or
as a “hybrid” under both Rules 23(b)(2-3). ECF No. 8, at 10-12. However, the Court only reaches its analysis
under Rule 23(b) once Rule 23(a) is satisfied. Fed. R. Civ. P. 23(b). The Court will decline to reach the Rule 23(b)
factors because Duncan fails to establish the suitability of her class under Rule 23(a).
3 “All persons who have filed (or will file) a claim for refund of an income tax overpayment: (i) which the Bureau

of Internal Revenue has processed (or will process); (ii) who have met the procedural requirements outlined
in 26 U.S.C. §§ 7422(a) and 6532(a); and (iii) who nonetheless have not received (or will not receive) their
refund six months after filing the claim for refund.
Excluded from the class are those taxpayers: (a) who have been issued a statutory notice of deficiency under
26 U.S.C. § 6212 (but only for those tax years raised in the statutory notice of deficiency), (b) who have been
issued a mathematical adjustment who have not filed a request to abate the mathematical adjustment under
26 U.S.C. § 6213(b)(2) (but only to the extent that such mathematical adjustment reduces the taxpayer’s claim
for refund to zero (or less than zero, i.e., a negative number)), and (c) who have their claim for refund offset by
virtue of 26 U.S.C. § 6402 and/or 26 U.S.C. § 6331 (but only to the extent that such offset reduces the taxpayer’s
claim for refund to zero (or less than zero, i.e., a negative number).
Further excluded from the class is any judge to whom this case is assigned, his or her spouse, and all persons
within the third degree of relationship to either of them, whether by blood relation or marriage, are excluded
from the class.”

ECF No. 8, at 4.
     Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 5 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 5 of 13

        Duncan must demonstrate that her putative class satisfies the requirements of both
Fed. R. Civ. P. 23(a) and 23(b) to successfully certify. However, she fails to meet the necessary
burden for class certification under Rule 23(a). Specifically, Duncan fails to show by a
preponderance of the evidence that the claims and defenses applicable to her are typical of
those of the unnamed class members and that she will fairly and adequately protect the
interests of the class.
        A. Rule 23(a) Analysis
        The first inquiry for the Court is whether Duncan has adequately satisfied the
numerosity, commonality, typicality, and adequacy prongs of Rule 23(a). Without
satisfaction of these four elements, the Court does not reach the appropriateness of class
certification under Rule 23(b).
                 1. Numerosity
        No bright line or threshold exists at which the numerosity requirement is met. Each
circumstance must be examined on a case-by-case basis. Gen. Tel. Co. v. E.E.O.C., 446 U.S. 318,
330 (1980). To that effect, a finding of numerosity must be based on direct or circumstantial
evidence and not on speculation, even if it is “tempting to assume” that there must be a large
number of class members. Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 595-97 (3d Cir. 2012)
(citing Roe v. Town of Highland, 909 F.2d 1097, 1100 n.4 (7th Cir. 1990) (“The party
supporting the class cannot rely on conclusory allegations that joinder is impractical or on
speculation as to the size of the class in order to prove numerosity.”)). Numerosity should
be shown for each proposed class and subclass. Marcus, 687 F.3d at 595. Importantly, the
test in analyzing the numerosity requirement is not so much one of “numerosity” per se, but
of the practicality or, more accurately, impracticality of joining all potential class members
in a single lawsuit. Newberg on Class Actions, “Prerequisites for Maintaining a Class Action,”
§3:5, p. 246-47 (4th ed. 2002).
        Duncan here has offered evidence that her proposed class consists of 24,364
individuals and 49 corporations in the form of two interrogatory responses prepared by
employees of VIBIR. ECF No. 66-3, at 4-6. Defendants’ sole argument in opposition of
numerosity is that Duncan initially “provided no evidence regarding whether that figure
     Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 6 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 6 of 13

comprised persons, or entities, or both.” ECF No. 31, at 6. Because Duncan has since amended
her class to include “persons and entities” without requesting the certification of subclasses
to differentiate the two (ECF No. 73, at ¶55), and because Defendants opted not to
supplement their argument opposing numerosity (ECF No. 67, at 4), this argument is moot.
Moreover, Defendants’ argument is misguided – by their own interrogatory responses, the
number of individuals owed income tax refunds as of December 31, 2018, was 24,364, and
the number of corporations owed income tax refunds as of December 31, 2018, was 49. ECF
No. 66-3 at 4-6.4
        Accordingly, the Court finds that a proposed class consisting of 24,364 individuals
and 49 corporations is “so numerous that joinder of all members is impracticable.” Fed. R.
Civ. P. 23(a)(1).
                 2. Commonality
        In evaluating the second prong of Rule 23(a), “the threshold of commonality is not
high.” In re School Asbestos Litig., 789 F.2d 996, 1010 (3d Cir. 1986) cert. denied 479 U.S. 915
(1986) (citation and internal quotations marks omitted). The “commonality” requirement
was previously “satisfied if the named plaintiffs share at least one question of law or fact with
the grievances of the prospective class.” Baby Neal v. Casey, 43 F.3d 48, 56 (3d Cir. 1994).
However, following the Supreme Court’s decision in Wal-Mart Stores, Inc. v. Dukes, the mere
recitation of common hypothetical questions is insufficient. Instead, “[w]hat matters to class
certification . . . is not the raising of common ‘questions’ – even in droves – but rather, the
capacity of a class-wide proceeding to generate common answers apt to drive the resolution
of the litigation.” Dukes, 564 U.S. at 350 (citation and internal quotations omitted). Satisfying
the commonality element of putative class members requires a demonstration, by a
preponderance of the evidence, that the “common contention, moreover, must be of such a



4 The submitted interrogatory responses include figures for individuals and corporations, but do not mention
other species of corporate entities. It is therefore unclear whether the ‘corporation’ figure includes limited
liability corporations (LLCs), how those LLCs were or were not categorized based on their discretionary
election of corporate or ‘pass-through’ taxation, and whether the corporation figure includes other legal entities
such as Limited Liability Partnerships or S-Corporations, among other concerns. Nevertheless, even
disregarding the provided corporation figure due to the imprecision of Duncan’s question and Defendants’
response, Duncan has provided sufficient evidence to satisfy the numerosity prong.
     Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 7 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 7 of 13

nature that it is capable of classwide resolution--which means that determination of its truth
or falsity will resolve an issue that is central to the validity of each one of the claims in one
stroke.” Id.
        Duncan submits, without citation to any evidence, that the common questions are
only two: “(1) does the Mirror Code require that the Defendants pay income tax refunds
within six months of an uncontested income tax return being filed; and (2) is the BIR allowed
to pay favoritism to its (and the Department of Finance) employees?” ECF No. 66, at 6. In
response, Defendants argue first that “question two” regarding alleged favoritism
improperly “seeks to have the Court prematurely examine facts not asserted in the
Complaint that is currently operative, i.e. the Complaint filed on August 7, 2018.” ECF No. 67,
at 5. Next, Defendants argue that the disposition of this matter as a class raises significant
proof problems where “each individual taxpayer . . . is required to prove both that an
overpayment was made and that the taxpayer is entitled to a refund from VIBIR . . ..” Id.
        While these concerns are legitimate, they do not necessarily pertain to an evaluation
of commonality. Instead, the relevant inquiry is simply whether “there are questions of law
or fact common to the class.” Fed. R. Civ. P. 23(a)(2). Applying the same evidence presented
in support of numerosity, Defendants certified on April 5, 2019, that as of December 31,
2018, 24,364 individuals and 49 corporations were owed income tax returns. ECF No. 66-3
at 4-6. The thrust of Duncan’s allegations are that Defendants are delinquent by statute in
paying each of these income tax returns. See generally ECF No. 73. Thus, it is clear by the
evidence presented that “the named plaintiff[] share[s] at least one question of law or fact
with the grievances of the prospective class.” Baby Neal, 43 F.3d at 56. More importantly,
“determination of [the] truth or falsity” of this alleged delinquency and of any legal obligation
VIBIR may have to correct it “will resolve an issue that is central to the validity of each one
of the claims in one stroke.” Dukes, 564 U.S. at 350.
        The Court therefore finds that the ‘commonality’ prong of Rule 23(a) is satisfied.
                 3. Typicality
        While typicality and commonality are closely related and often merge in their
analyses, typicality “derives its independent legal significance from its ability to screen out
     Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 8 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 8 of 13

class actions in which the legal or factual position of the representatives is markedly
different from that of other members of the class even though common issues of law or fact
are present.” Marcus, 687 F.3d at 598 (internal quotations and citation omitted).
        Evaluating this requirement, the appropriate question is “whether the named
plaintiffs’ claims are typical, in common-sense terms, of the class, thus suggesting that the
incentives of the plaintiffs are aligned with those of the class.” Beck v. Maximus, Inc., 457 F.3d
291, 297 (3d Cir. 2006) (quoting Baby Neal, 43 F.3d at 55). An important factor is whether
there is a “danger here that the named plaintiffs have unique interests that might motivate
them to litigate against or settle with the defendants in a way that prejudices the absentees.”
Baby Neal, 43 F.3d at 63. The Third Circuit prescribes three key considerations in
determining the typicality of a representative plaintiff:
        “(1), the claims of the class representative must be generally the same as those
        in the class in terms of both (a) the legal theory advanced and (b) the factual
        circumstances underlying that theory; (2) the class representative must not
        be subject to a defense that is both inapplicable to many members of the class
        and likely to become a major focus of the litigation; and (3) the interests and
        incentives of the representative must be sufficiently aligned with those of the
        class.”
Marcus, 687 F.3d at 598 (quoting In re Schering Plough Corp. ERISA Litigation, 589
F.3d 585, 599 (3d Cir. 2009)).
        This prong is where substantial problems arise for Duncan’s proposed class
certification. Importantly, Duncan has testified in a deposition that she has received an
income tax refund check from VIBIR. ECF No. 67-2 at 24. While Duncan has not “cashed that
check” because she disagrees with the amount refunded ($7,104 allegedly owed versus
$2,738.30 paid based on VIBIR’s readjustment), id. at 24-25, this fact nevertheless places
Duncan in a substantially different position than the class she seeks to represent. Because
Duncan has received a tax refund check, she is now necessarily engaged in a dispute as to
VIBIR’s calculation of the magnitude of her overpayment rather than one over delinquent
nonpayment.
        This dispute is fundamentally different than the allegations of VIBIR’s statutory
noncompliance and nonpayment that ostensibly pertain to the class members she seeks to
     Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 9 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 9 of 13

represent. Duncan no longer suffers from the injuries alleged in her Amended Complaint, nor
does she lack the relief sought to remedy those injuries. Moreover, it is clear that in an action
seeking to force VIBIR to pay all overdue income tax refunds to their rightful recipients,
actual payment of such tax refunds is “likely to become a major focus of the litigation.”
Marcus, 687 F.3d at 598. Thus, Duncan’s claims and the defenses thereto are decidedly
atypical of the putative class members who may not have received their allegedly overdue
income tax refunds.5
        Further, it is well settled that to have standing under Article III of the Constitution, a
plaintiff must show “(1) an injury-in-fact, which is an invasion of a legally protected interest
that is (a) concrete and particularized, and (b) actual or imminent, not conjectural or
hypothetical; (2) a causal connection between the injury and the conduct complained of; and
(3) that it must be likely, as opposed to merely speculative, that the injury will be redressed
by a favorable decision.” Winer Family Trust v. Queen, 503 F.3d 319, 325 (3d Cir. 2007). To
satisfy “the ‘injury in fact’ test requires more than an injury to a cognizable interest. It
requires that the party seeking review be himself among the injured.” Lujan v. Defenders of
Wildlife, 504 U.S. 555, 563 (1992) (quoting Sierra Club v. Morton, 405 U.S. 727, 734–735
(1972)). This test determines whether a plaintiff has Constitutional standing under Article
III and is a threshold issue that must be addressed before examining questions of prudential
standing and statutory interpretation. See Steel Co. v. Citizens for a Better Environment, 523
U.S. 83, 94 (1998).
        Before reaching the issue of prudential standing, Duncan lacks Constitutional
standing as to the remaining counts of her Amended Complaint seeking declaratory and
injunctive relief. Here, Duncan purports to represent a putative class that has suffered the


5 Even if Duncan, arguendo, had not received her income tax refund, this Court has significant concerns as to
the inclusion of both individuals and corporate entities in the proposed class. The income tax laws applicable
to Corporations differ from those applicable to individuals. Thus, it is impossible to say that the alleged injuries
suffered by the absent corporate class members are readily provable by the same evidence applied to the same
legal standard supporting Duncan’s claims regarding nonpayment of her personal income tax refund. While
this concern could be remedied by the creation of a subclass of corporate taxpayers, such a subclass was not
proposed and thus may provide an independent basis to find that Duncan’s claims are not typical of the
proposed class.
    Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 10 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 10 of 13

concrete injury of nonpayment of their income tax refunds. ECF No. 73, at ¶67-69. To remedy
this injury, Duncan seeks an award of “all amounts duly owed by Defendants for all unpaid
income tax refunds for the tax years within the Class period.” Id. at 33 ¶3. In addition to these
monetary damages, Duncan seeks declaratory and injunctive relief, presumably to avert
similar injury in the future. Id. at 33 ¶4-8.
        However, Duncan’s standing as to the relief sought is necessarily predicated on
whether she has suffered an injury-in-fact. She has not. Because Duncan has received her
income tax return, regardless of whether she has elected to deposit it or disagrees with the
amount issued by VIBIR, she is no longer “among the injured.” Lujan, 504 U.S. at 561. Her
situation is more akin to an administrative dispute over VIBIR’s alleged miscalculation rather
than one for outright nonpayment. Without ongoing entitlement to an unpaid income tax
refund, the only remaining counts applicable to Duncan are those seeking declaratory and
injunctive relief. See generally ECF No. 73. With regard to these counts, Duncan can only claim
“an injury to a cognizable interest,” but Constitutional standing “requires more.” Lujan, 504
U.S. at 561.
        Duncan here asserts that she has standing under 5 V.I.C. § 80 to bring this action as
she is a Virgin Islands taxpayer. ECF No. 73, at 12 ¶52. Under Virgin Islands law, “[a] taxpayer
may maintain an action to restrain illegal or unauthorized acts by a territorial officer or
employee, or the wrongful disbursement of territorial funds.” 5 V.I.C. § 80. These suits were
permitted in the Territorial Court of the Virgin Islands (now the Superior Court) and were
permissible in the District Court at one time as well “without the demonstration of a
particularized injury.” See Donastorg v. Gov’t of V.I. ex rel. Departments and Agencies and its
Com’rs and Directors, 45 V.I. 259, 270 (Terr. Ct. 2003); see also Smith v. Gov’t of V.I., 329 F.2d
131, 134 (3d Cir. 1964) (recognizing that by showing that they are territorial taxpayers,
plaintiffs are entitled under 5 V.I.C. § 80 to maintain suit in the District Court).
        However, in 1991 the Virgin Islands legislature vested local civil actions in the
Territorial Court by passage of 4 V.I.C. § 76 and divested the District Court of all local civil
suits, which include suits brought under 5 V.I.C. § 80 absent independent bases for
establishing Constitutional standing. See Brow v. Farrelly, 994 F.2d 1027, 1034 (3d Cir. 1993)
    Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 11 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 11 of 13

(“We concluded that [48 U.S.C. § 1611(b)]’s ultimate intention was to divest the District
Court of jurisdiction over local causes of action”); see also, e.g., Edwards v. HOVENSA, LLC, 497
F.3d 355, 358-59 (3d Cir. 2007) (“§ 1613 of the Revised Organic Acts acts in combination
with § 76(a) of the V.I. Code to effectively repeal any grant of concurrent jurisdiction to the
District Court over local actions once the Virgin Islands legislature has vested jurisdiction
over local civil actions in the Territorial Court.”) (quoting Parrott v. Gov’t of V.I., 230 F.3d 615,
620 (3d Cir. 2000)); cf. Moravian Sch. Advisory Bd. v. Rawlins, 70 F.3d 270, 273 (3d Cir. V.I.
1995) (“[A]s pertaining to purely local matters, the 1984 amendment [to the Revised Organic
Act] eliminated concurrent jurisdiction in the district court of jurisdiction became vested in
the local courts of the Virgin Islands.”) (citing Estate of Thomas Mall, Inc. v. Terr. Ct. of the V.I.,
923 F.2d 258, 260 (3d Cir. 1991), cert. denied, 502 U.S. 808 (1991)). 5 V.I.C. § 80 therefore
cannot independently establish standing in this Court because “[i]n a federal trial court . . .
standing to sue is determined by federal law.” See Rocks v. City of Philadelphia, 868 F.2d 644,
647 (3d Cir. 1989) (quotation omitted).
        Thus, the Court finds that, absent the economic damages originally sought, Duncan
lacks standing to pursue the injunctive and declaratory relief requested in her Amended
Complaint. By extension, Duncan’s claims and the defenses thereto cannot be typical of any
unnamed class member who has standing to pursue the claims asserted in this action. As a
result, Duncan has failed to satisfy the typicality requirement of Rule 23(a) on this second,
independent basis.
                 4. Adequacy of Representation
        Rule 23(a)(4) requires the plaintiff to show that “the representative parties will fairly
and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). This prong seeks
to “uncover conflicts of interest between named parties and the class they seek to represent.”
Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625 (1997). The relevant determination here is
whether the “interests and incentives between the representative plaintiffs and the rest of
the class” are aligned or antagonistic. Dewey v. Volkswagen Aktiengesellschaft, 681 F.3d 170,
183 (3d Cir. 2012).
    Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 12 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 12 of 13

        As is the case with each of the Rule 23(a) and (b) factors, Duncan must demonstrate
satisfaction of Rule 23(a)(4) by a preponderance of the evidence. Reyes, 802 F.3d at 485.
However, Duncan first asserts through her counsels’ unsworn statements merely that her
“interests appear to be perfectly aligned with those of the absent class members.” ECF No. 8,
at 9-10. This assertion is unsupported by citation to any evidence. Then, following the
opportunity to conduct discovery for the purpose of class certification, Duncan instead elects
to focus on the adequacy of her legal representation. ECF No. 66, at 6. This separate issue is
governed by Rule 23(g) and is not a consideration for the ‘adequacy of representation’
requirement under Rule 23(a)(4). Sheinberg v. Sorensen, 606 F.3d 130, 132 (3d Cir. 2010)
(“Although questions concerning the adequacy of class counsel were traditionally analyzed
under the aegis of the adequate representation requirement of Rule 23(a)(4) . . . those
questions have, since 2003, been governed by Rule 23(g).”).
        Defendants argue that Duncan’s “desire to get paid and not have others who filed
before Plaintiff may lead to interests that are antagonistic of those of the class” based on
VIBIR’s alleged “first to file first to get paid” system. ECF No. 30, at 11. While this argument
does not convincingly raise concerns that such conflicts would not be averted by the class-
wide relief sought by Duncan, Duncan nevertheless fails to provide any evidence supporting
the adequacy prong. Moreover, the concerns discussed above through the lens of typicality
give rise to significant questions as to whether Duncan’s receipt of her income tax refund
payment leave the “interests and incentives between the representative plaintiffs and the
rest of the class” truly aligned. Dewey, 681 F.3d at 183.
        The Court therefore finds that, absent citation to any evidentiary support, Duncan has
failed to satisfy Rule 23(a)(4) by a preponderance of the evidence.
                                              IV. CONCLUSION
        Under Rule 23(b), “[a] class action may be maintained if Rule 23(a) is satisfied and if”
additional factors are met. Fed. R. Civ. P. 23(b). Having failed to establish both typicality and
adequacy of representation by a preponderance of the evidence, Duncan has necessarily
failed to meet the requisite burden for class certification under Rule 23(a), and the Court will
therefore decline to reach the applicability of the Rule 23(b) factors. On the basis of the
    Case: 3:18-cv-00057-RAM-RM Document #: 82 Filed: 08/13/21 Page 13 of 13
Duncan v. Government of the Virgin Islands, et al.
Case No. 3:18-cv-0057
Memorandum Opinion
Page 13 of 13

foregoing, Duncan’s Motion to Certify as Class Action is DENIED. An appropriate order
follows.


Dated: August 13, 2021                               /s/ Robert A. Molloy_
                                                     ROBERT A. MOLLOY
                                                     Chief Judge
